 Case 3:20-cv-00177-REP Document 1-1 Filed 03/13/20 Page 1 of 1 PageID# 23



                                    EXHIBIT 1
                Violations of NPDES Construction Stormwater Permits

Dominion        Permit Number    Violation Description
Site
Bremo Pond      VAR-10H875       VADEQ inspection report dated 4/4/16 identifies
Closure                          deficiencies with the operation and/or maintenance of
                                 BMPs.
Louisa Solar    VAR-10I424       VADEQ inspection reports dated 9/27/16 and 10/6/16
                                 identify deficiencies with the operation and/or
                                 maintenance of BMPs.
Liberty         VAR-108818       EPA report dated 6/14/16 identifies deficiencies with
Station                          the operation and/or maintenance of BMPs and with the
                                 corrective action implementation.
Scott Solar     VAR-10I027       VADEQ inspection reports dated 8/11/16 and 9/29/16
                                 and 12/12/16 identify deficiencies with the operation
                                 and/or maintenance of BMPs and with the SWPP.
Brunswick       VAR100578        Dominion self-inspection reports pertaining to
Power Station                    “Location A” identify deficiencies with the operation
                                 and/or maintenance of BMPs and with the corrective
                                 action implementation from 1/6/14-5/12/15.
Brunswick       VAR100578        Dominion self-inspection reports pertaining to
Power Station                    “Location B” identify deficiencies with the operation
                                 and/or maintenance of BMPs and with the corrective
                                 action implementation from 1/6/14-12/29/14.
Brunswick       VAR100578        Dominion self-inspection reports pertaining to
Power Station                    “Location C” identify deficiencies with the operation
                                 and/or maintenance of BMPs and with the corrective
                                 action implementation from 8/29/14-4/10/15.
Hollymead       VAR-100076       From July through September of 2014, inspection
                                 reports show multiple Corrective Actions that are not
                                 timely implemented, BMP compliance concerns and
                                 that the site is not in compliance with the SWPPP.
